Citation Nr: 1516699	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-09 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  

2.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his sister
ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 1969 to January 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his sister provided testimony at a July 2014 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran had in-country service in Vietnam in 1969, and has been diagnosed with type II diabetes mellitus and coronary artery disease. 

2.  The Veteran does not have early onset peripheral neuropathy, there was no event, disease, or injury manifesting in neuropathy symptoms during active service, and symptoms of neuropathy were not unremitting in service or since service separation.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

3.  The criteria for service connection for peripheral neuropathy of the bilateral upper and lower extremities have not been met, including presumptively based on herbicide exposure.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  

The disability at issue (peripheral neuropathy, for which service connection is denied herein) is not one of the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In certain cases, service connection can be presumed if a veteran was exposed to an herbicide agent during active service.  Under the current Code of Federal Regulations (C.F.R.), presumptive service connection is warranted for type II diabetes, ischemic heart disease (which includes coronary artery disease), and early onset peripheral neuropathy among others.  38 C.F.R. § 3.309(e) (2014).  

The regulations formerly contemplated "acute and subacute peripheral neuropathy;" however, effective September 6, 2013, VA adopted a proposed rule to amend its adjudication regulations regarding presumptive service connection for acute and subacute peripheral neuropathy associated with exposure to certain herbicide agents.  The amendment was based on findings from the September 29, 2010 National Academy of Sciences (NAS) report titled, Veterans and Agent Orange: Update 2010 (hereinafter "Update 2010"), which concluded that early-onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The amendment replaced the terms "acute and subacute" in 38 CFR 3.307(a)(6)(ii) and 38 CFR 3.309(e) with the term "early-onset" and removed the Note to 38 CFR 3.309(e) requiring that the neuropathy be "transient."  This change effectively removed the requirement that acute and subacute peripheral neuropathy appear "within weeks or months" after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply.

This amendment clarified that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it did not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after the veteran's last in-service exposure in order to qualify for the presumption of service connection.  In Update 2010, NAS found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which NAS defined as having its onset more than one year after exposure.  See 78 FR 54763-01.  Indeed, VA has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include chronic peripheral nervous system disorders.  See Notice, 75 Fed. Reg. 32540 -03 (2010). 

Thus, to qualify for presumptive service connection, early onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a).

Presumptive service connection for the above disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
In this case, the medical evidence of record demonstrates current diagnoses of type II diabetes mellitus and coronary artery disease.  The Veteran contends that these disabilities, as well as his current peripheral neuropathy of the upper and lower extremities, were caused by exposure to herbicides when he was in Vietnam during active service.  Specifically, he avers that when he was transferred to his ship, the USS Valley Forge, via airplane from San Diego in April 1969, he first landed in Da Nang, Vietnam, where he had to wait approximately two weeks until a helicopter could transport him to the ship, which was located off of the shores of Vietnam.   

The Veteran's service personnel records show that the Veteran was transferred from San Diego to the USS Valley Forge on March 31, 1969, and that he reported for duty on the USS Valley Forge on April 18, 1969, nearly three weeks later.  Moreover, the National Personnel Records Center (NPRC) has confirmed that the USS Valley Forge was in the official waters of Vietnam from April 18, 1969 to April 20, 1969.  

Based on the foregoing, the Board finds that, although various sources, including the U. S. Army and Joint Services Records Research Center (JSRRC), have been unable to confirm in-country service, the service personnel records are consistent with the Veteran's claim of having spent at least a short period of time on land in Vietnam.  Therefore, resolving reasonable doubt in the Veteran's favor, in-service exposure to herbicides is conceded.  

Moreover, because the Veteran has been diagnosed with diseases that are presumptively related to herbicide exposure (coronary artery disease and type II diabetes mellitus), service connection for those disabilities is warranted. 

However, with regard to the peripheral neuropathy claim, the Board finds that the weight of the evidence is against a grant of service connection, either on a presumptive or direct basis.  

First, the Board finds that the weight of the evidence is against a finding that the Veteran has early onset peripheral neuropathy, in that the evidence weighs against a finding that it manifested to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.   

Service treatment records are entirely negative for any signs, symptoms, findings, treatment, or diagnosis of peripheral neuropathy of the extremities.  Indeed, the January 1973 separation examination report indicates a normal neurologic evaluation and normal clinical evaluation of the upper and lower extremities, and the Veteran checked "no" next to "neuritis" on his Report of Medical History.  Moreover, there is no evidence, nor does the Veteran contend, that symptoms of peripheral neuropathy manifested within one year of his exposure to herbicides in April 1969 (or even within one year of service separation).  

Therefore, because the Veteran does not have early onset peripheral neuropathy, a medical nexus for peripheral neuropathy may not be presumed as a matter of law under the provisions of 38 C.F.R. § 3.309(e).  

Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  See Combee, 34 F.3d at 1043-1044.

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting neuropathy during active service, and that the preponderance of the evidence demonstrates that symptoms of neuropathy were not unremitting in service.

As noted above, service treatment records are entirely negative for any signs, symptoms, treatment, or diagnoses of neuropathy during active service.  The January 1973 separation examination report indicating normal clinical evaluation of the lower and upper extremities and neurologic system provides highly probative evidence against the contention that neuropathy manifested during active service.  

The Board also finds that the weight of the evidence demonstrates that symptoms of neuropathy have not been unremitting since separation from active service in January 1973.  

Following service separation in January 1973, the evidence of record does not show any complaints, diagnosis, or treatment for neuropathy symptoms until August 2012, when the Veteran reported intermittent numbness and tingling in his lower extremities.      

The absence of post-service complaints, findings, diagnosis, or treatment for more nearly 40 years after service separation until 2012 is one factor that tends to weigh against a finding of unremitting symptoms of neuropathy after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

Additional evidence tending to show that symptoms of neuropathy symptoms have not been unremitting since service separation includes December 2009 and January 2010 VA treatment notes which indicate normal clinical evaluation of the extremities and do not record any complaints made by the Veteran with regard to his extremities.  

It is presumed that the Veteran would report any and all relevant symptoms in the course of seeking treatment, thus rendering the absence of reported symptoms highly probative evidence against any current contention of unremitting symptoms since service.

Moreover, as noted above, at no point when seeking treatment after service or even during the course of this appeal did the Veteran provide a history of neuropathy symptoms occurring or beginning during active service.  The absence of such statements is highly probative evidence against his claim, as, again, it is assumed that the Veteran would provide a thorough and accurate medical history in order to receive the best treatment for his symptoms.  

To the extent that the Veteran's more recent assertions made as part of the current compensation claim can be interpreted as a contention that he has had symptoms of neuropathy since separation from service in January 1973, the Board finds that, while the Veteran is competent to report the onset of such symptoms, any recent reports of unremitting symptoms of neuropathy since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statements as to unremitting symptoms of neuropathy after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records which are negative for any signs, symptoms, treatment, findings, or diagnosis of neuropathy, the lack of any post-service documentation of treatment or diagnoses of neuropathy until 2012, the absence of a history of neuropathy symptoms beginning during service in the post-service treatment records and in the course of the current appeal, and the 2009 and 2010 VA treatment notes specifically noting normal clinical evaluations of the extremities and no notation of any neuropathy symptoms in the extremities. 

The Board also notes that the current medical evidence does not demonstrate an official diagnosis of peripheral neuropathy.  In August 2012, when the Veteran first reported his neuropathy symptoms, the private clinician recommended a nerve conduction test, and a diagnosis of "rule out" neuropathy was made.  However, there is no indication that the recommended testing has been completed to confirm the diagnosis.  

Even if a current diagnosis of peripheral neuropathy is assumed, based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current neuropathy symptoms and his military service, including no credible evidence of unremitting neuropathy symptoms during active service, or unremitting symptomatology of peripheral neuropathy since service separation, which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion.  

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for peripheral neuropathy, and outweighs the Veteran's more recent contentions regarding in-service unremitting neuropathy symptoms and post-service neuropathy symptoms.  There is simply nothing that connects the current problem and service more than 40 years ago, and there is a great deal of evidence against this claim.  The best evidence, including a rather significant gap between service and the start of the disability, supports the denial of this claim. 

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  In this case, the duty to notify was satisfied by way of a February 2010 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements, including his testimony at the July 2014 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2014 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for peripheral neuropathy; however, the Board finds that a VA examination is not necessary in order to decide this issue.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with her active military service. 

In this case, the Veteran's service treatment records are negative for any complaints of or treatment for peripheral neuropathy.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to peripheral neuropathy in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no unremitting symptoms of neuropathy in service and no unremitting symptoms of neuropathy since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for neuropathy.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's peripheral neuropathy would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's peripheral neuropathy and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for type II diabetes mellitus is granted.  

Service connection for coronary artery disease is granted.  

Service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied.  

______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


